Citation Nr: 0524485	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-02 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral 
temporomandibular joint (TMJ) disability.

2.  Entitlement to service connection for human 
immunodeficiency virus (HIV) related illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
December 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
that denied service connection for a bilateral TMJ disability 
and for HIV-related illness.  The veteran testified before 
the Board at a February 2005 hearing.

The claim for service connection for a bilateral TMJ 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for disposition of the 
claims has been obtained with respect to the claim for 
service connection for HIV.

2.  HIV-related illness was manifested by positive test 
results after service, and it has not been related to any 
incident in service by any competent medical evidence.


CONCLUSION OF LAW

HIV-related illness was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA has satisfied all duties 
to notify and assist the veteran with respect to the claim 
for service connection for HIV-related illness.  38 U.S.C.A. 
§§ 5103, 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  VA 
has also essentially satisfied the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), which 
apply to cases pending before VA on November 9, 2000 (even if 
the initial decision was issued before that date), and that 
require VA to notify a claimant upon receipt of a complete or 
substantially complete application and before issuance of an 
initial unfavorable decision of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  This notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in December 2002.  
The RO sent the veteran correspondence in May 2002 and 
October 2002; and a statement of the case in November 2003.  
The statement of the case included the text of 38 C.F.R. 
§ 3.159.  These notices have adequately informed the veteran 
of the bases for the relevant decision, what types of 
evidence would be needed, and how the evidence would be 
secured.  There has been no harm to the veteran, as VA made 
all efforts to notify and to assist him with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the more 
general notice of the need for any evidence in the veteran's 
possession.  Any defect with regard to the timing and content 
of the notices to the veteran was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of this particular claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has satisfied 
its "duty to notify" the veteran.

VA has also obtained all relevant evidence identified by the 
veteran and has complied with all duties to assist the 
veteran, including the conduct of a VA examination.  Even 
though the veteran failed to report for the scheduled VA 
examination, the examiner was able to review the available 
evidence in the claims folder and to render a medical 
opinion; as this medical opinion is thorough, there is no 
need for additional VA examination.  See 38 C.F.R. § 3.655 
(2004) (regarding failure to report for VA examinations); see 
also Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) ("duty 
to assist" is not a "one-way street").  Therefore, there 
do not appear to any outstanding matters with which VA should 
assist the claimant on this issue.  The Board now turns to 
the merits of this claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
This may be accomplished by affirmatively showing chronic 
inception during service or through application of either the 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a chronic disorder during 
service; (2) whether he currently has a chronic disorder; 
and, if so, (3) whether the current disability is 
etiologically related to military service.  Medical evidence 
is required to support the issue presented by this case 
because it involves questions of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The veteran's service medical records confirm that he 
complained of a needle stick from an unknown source to the 
right index finger in November 1989.  However, it was noted 
that he was at low risk because there were no known HIV-
positive or hepatitis-positive patients in the room where the 
needle stick was located.  But several days later, the 
veteran reported that he had been drawing blood from an HIV-
positive patient.  He was immediately irrigated, but it was 
felt that he was still at low risk, and no further treatment 
was indicated.  A doctor with infectious diseases concurred 
with the assessment.  

An in-service chart indicated that the veteran's HIV tests 
were negative in November 1990, September 1991, November 
1991, and September 1992.  

In April 2002, the veteran was found to be positive for HIV 
antibodies.  He reported that he had received a "needle 
stick" while drawing blood from an advanced AIDS patient in 
1990 or 1991 while working as a corpsman in the Navy.  He 
stated that he had been offered (but not strongly advised) to 
take AZT.  He recalled that he may have been tested in 
follow-up one time, but he was not sure of this follow-up 
blood test, if indeed it had occurred.  He did not have any 
physical evidence except for possibly seborrheic dermatitis 
and tinea pedis.  On further evaluation of plasma in April 
2002, it was noted that given that his last HIV test had been 
7 to 8 years ago, he may have been infected for the last 7 to 
8 years as one tested level (CD4) indicated that his HIV was 
"quite advanced."  

On VA HIV primary care treatment in May 2002, the veteran 
reported that his last HIV test had been 7 to 8 years 
earlier, but that it had been negative.  In June 2002, it was 
noted that it was unclear when he had been infected; he had a 
reported needle stick injury in 1990, but he had been HIV-
negative in 1995.  

The chief of the infectious diseases division of the VA 
Medical Center in West Los Angeles, California, confirmed in 
May 2002 that the veteran had been recently diagnosed with 
HIV and that he was treating the veteran for this condition. 

On an October 2003 VA infectious, immune, and nutritional 
diseases examination, a VA doctor reviewed the veteran's 
claims folder and medical records.  He noted that testing for 
HIV had been negative in 1995, but positive in 2002.  The 
doctor opined that the veteran's HIV was "not likely 
associated with needle stick during military service in 
1989."  The doctor reasoned as follows:

Two to 6 weeks after exposure to HIV, 50 to 70 
percent develop serum antibodies to the core and 
surface proteins of the virus.  Over 90 percent of 
seroconversions occur within 3 months of 
infection, but in a minority of cases 
seroconversions may be delayed to 6 months or 
longer.  Diagnostic test, if negative, therefore 
need to be repeated 3 months after possible 
exposure and after 6-9 months where there has been 
a high risk of transmission.  

According to the service medical records, [the 
veteran] sustained a contaminated needle stick in 
1989 and was still HIV antibody negative 6 years 
later in 1995.  Since over 90 percent convert to 
positive after exposure in 3 months, [the veteran] 
would have to be HIV antibody positive in 1989 and 
surely by 1990 to make his case for service 
connected HIV. . . .  

The veteran testified before the Board in February 2005 that 
during service, he was assigned to an internal medicine, 
oncology, and hematology unit, where he was responsible for 
drawing people's blood.  He said that he had been exposed to 
an individual with HIV in service when he was stuck with a 
needle containing blood from that individual; he denied any 
non-service-related exposures to HIV sources.  His first 
symptoms had appeared in 1996.  

This evidence confirms the veteran's account that he 
experienced a needle stick at some point during service 
although the post-incident accounts vary, the contemporaneous 
evidence confirms that the incident occurred in November 
1989.  However, the medical consensus (including a 
consultation with a doctor specializing in infectious 
diseases) was that the veteran was at low risk for infection.  
Moreover, several HIV tests throughout 1991 and 1992 were 
negative for HIV.

After service, there is a gap in the medical evidence until 
April 2002, when the veteran was finally diagnosed with HIV.  
At that time, the veteran indicated that he may have had an 
HIV test 7 or 8 years earlier.  Although some reports were 
uncertain as to whether or not the veteran in fact underwent 
HIV testing in 1994 or 1995, other records mention that the 
testing, if such did indeed take place, was negative.  Thus, 
the available evidence clearly reflects that the veteran was 
first found to be positive for HIV in 2002.

The Board notes that progress notes from 2002 comment that 
the veteran could have been infected for the past 7 or 8 
years, because testing revealed an advanced stage of HIV.  
However, this sequence does not suggest that the veteran was 
infected with HIV during service.  Given that estimated 
timeline, at the earliest, the HIV infection would have 
commenced in 1994, that is, over one year after the veteran's 
separation from active service.

The Board also notes that the veteran's claim was reviewed by 
a VA doctor, who opined in October 2003 that the veteran 
would have had to have become positive for HIV antibodies by 
1990 at the latest in connection with the reported needle 
stick injury in November 1989.  

Thus, the October 2003 VA medical opinion, along with the in-
service assessment of low risk for infection due to the 
needle stick, the evidence of negative HIV tests through 
1992, and even the 2002 reference to possible infection as 
early as 1994 all weigh against the veteran's claim for 
service connection for HIV-related illness.  The Board is 
sympathetic to the veteran's situation.  However, the medical 
evidence supports the conclusion that HIV-related illness did 
not develop either in service or as a result of any incident 
in service.

Thus, the weight of the competent evidence demonstrates that 
HIV-related illness was not incurred in or aggravated by the 
veteran's active service.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for HIV-related illness is denied.


REMAND

In the judgment of the Board, additional development is 
needed with respect to the claim for service connection for a 
bilateral TMJ disability.

The veteran's service medical records show that he had TMJ 
pain in July 1991.  He underwent septoplasty and 
turbinoplasty in June 1991 because of nasal deformity and 
blockage.  In June 1992, he reported having a painful jaw 
with clicking and popping for a couple of years.  In July 
1992, X-rays were taken with respect to possible internal 
disc derangement of the TMJ.  The X-rays showed the right 
side to be normal, but the left side of the TMJ was not 
visualized well.  On examination in September 1992, it was 
noted that he had TMJ syndrome; there were clicking and 
popping noises upon opening.  In October 1992, he underwent 
arthroscopy of the TMJ for suspected bilateral anterior disc 
displacement.

On complaint of right jaw pain with some tenderness in April 
2002, a VA doctor assessed TMJ dysfunction and recommended 
referral to the dental clinic.  On dental evaluation, the 
veteran described his oral pain as 1 on a scale of 0 to 10, 
with generalized TMJ pain.  He was advised to maintain a soft 
diet and to use warm moist packs and pain medications.  He 
was to undergo further evaluation.  

On further evaluation by a VA prosthodontist in April 2002, 
the veteran reported pain as ranging from 1 to 7 on a scale 
of 0 to 10.  Examination revealed grating sounds upon opening 
as well as popping sounds that were louder on the left.  
There also was deviation of the mandible upon opening to the 
right.  The maximum opening was 50 mm, and joint sounds 
occurred in the first 30 mm.  The mandibular midline was off 
3 mm to the right.  The veteran's pain involving the 
masticatory muscles was recorded, and it was noted that he 
had pain upon opening with each pop.  The impression was disk 
derangement, and further testing and referrals were deferred 
pending establishment of service connection.

On an examination conducted for VA in June 2002, the examiner 
noted that the veteran had undergone arthroscopic surgery in 
service to break a ligament in the TMJ area and that the 
surgery had helped him.  Indeed, he had had no pain until 
about one and half years ago, accompanied by popping and 
locking of his jaw.  The maximum intra-incisal opening was 42 
mm, with lateral excursion of 6 mm.  The examiner identified 
no functional impairment due to loss of dental motion or 
masticatory function; there was no bone loss involving the 
mandible, maxilla, or hard palate.  X-rays of the veteran's 
full mouth showed no abnormality.  The examiner was unable to 
render a diagnosis because no symptoms were present; he also 
stated that there was no clicking in the TMJ or pain on 
palpation of the TMJ. 

The veteran testified at the hearing before the Board in 
February 2005 that he now had popping and clicking problems 
associated with a TMJ disorder as a result of a jaw 
hyperextension procedure that he underwent in 1991 during 
service.  He had not sought treatment from VA until 
approximately 2001.  At the hearing, he demonstrated a 
popping or clicking noise with his jaw and mouth.    

This evidence indicates that the veteran did have a TMJ 
disorder during service.  However, it is not clear if he 
still has a TMJ disorder that is related to the in-service 
disorder.  Many years have elapsed since the problems were 
first manifested during service.  Moreover, even though the 
veteran underwent examination in 2002, that examination does 
not appear to have found any clicking or popping noises 
involving the veteran's TMJ, and it is not clear if the X-
rays taken at that time included views of the veteran's TMJ 
on both sides.  See Ardison v. Brown, 6 Vet. App. 405, 407 
(1994) (examination report was inadequate in light of history 
of recurrence and remission of condition).  The Board notes 
that the veteran demonstrated clicking and popping noises at 
the February 2005 hearing before the Board, even though the 
2002 examination identified no such symptoms.  Therefore, a 
new examination is needed to enable to the Board to ascertain 
whether the veteran currently has a bilateral TMJ disability 
that is related to the TMJ syndrome and symptoms that were 
noted in service.

Accordingly, the cases is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination to assess the current nature 
and severity of any bilateral TMJ 
disorder that the veteran may now have.  
The claims folder must be provided to 
the examiner.  The examiner must discuss 
whether or not the veteran currently has 
any clicking or popping involving either 
TMJ and must set forth all findings 
relating to TMJ function, including all 
measurements.  X-rays of the TMJs must 
be provided.  The examiner should 
discuss whether any current TMJ disorder 
is related to the TMJ disorder that was 
noted during service.

2.  Then, readjudicate the claim for 
service connection for a bilateral TMJ 
disability.  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity for response.  
Then return the case to the Board for 
review, as appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


